internal_revenue_service national_office technical_advice_memorandum october third party communication none date of communication not applicable number release date index uil no case-mis no ---------------------------------------- -------------------------------------------------- tam-120070-04 taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference ------------------------------------------------ --------------------------------------------------------------- ------------------------------- ---------------- ------- --------- legend taxpayer business promoter a promoter b contingent_debt_instrument a contingent_debt_instrument b corporation a corporation b corporation c_corporation d corporation e corporation f corporation g subsidiary a subsidiary b subsidiary c --------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------------ ----------------- ------------------------------- ------------- ---------- -------- --------------- -------------------------------------------------- ----------------------------------------- ------------------------------------ -------------------------------------- -------------------- --------------------------------------------------------------- ------------------------------ ---------------------------------------------- tam-120070-04 subsidiary d joint_venture counterparty a counterparty b counterparty c exchange year year year year year year year year year year year date date date date date date date date date date date date date date date date date date date date date date date date date date date date --------------------------------- ----------------------------- -------------- ------------------------------- ---------------------- ------------------------------------ ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------------------------ ------------------------ -------------------------- -------------------------- -------------------------- --------------------- --------------------- --------------------- ---------------- ------------------ ------------------------ ------------------------ ------------------------- ------------------------ ------------------ ------------------------ ------------------------- ------------------------- -------------------------- ------------------ ------------------------ -------------------------- ----------------------- ----------------------- ------------------ ------------------ ------------------------ -------------------------- tam-120070-04 date date date date month month month month month month a b c d e f g h i j k m n p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk ------------------ ------------------------ -------------------------- ------------------ ------------- ---------------------- ---------------- ------------- ------------------ ---------------------- -------------- ------ ----------------- ---------------- ----------- ----------- ------ ------ ----- ---- ---- ----- ---------------- ----------- ---- ----------- --------------- --------------- --------------- ---- -------------- -------------- ----------------- ---------------- -------- ----------- -------- ------ ------ -------- -------- -------- -------- -------- --------------- tam-120070-04 mm nn pp qq rr ss tt uu vv ww xx yy zz aaa bbb ccc ddd eee fff ggg hhh iii jjj kkk mmm nnn ppp qqq rrr sss ttt uuu vvv www xxx yyy zzz ab ac ad ae af ag ah ai ---- ---------------- ----------- ------------- ---- ---------------- ------ -------------- -------------- ---------- ---------------- ------------- ----------------- ------------------ ----------------- ---------- ----------- ------------- ----------- ----------- -------------- -------- -------- ---------- ----------- ----------- ----------- ----------- ---- ---- -------------- --------------- ---------- -------------- -------------- -------------- -------- -------- ------------ ------------ ----------- --------------- ------------- ------------- ---------- tam-120070-04 aj ak am an ap aq issues -------- ----- -------- ---- ---- ---------- whether contingent_debt_instrument a instrument a and contingent_debt_instrument b instrument b and corporation a stock and corporation b stock respectively constitute a straddle for purposes of sec_1092 of the internal_revenue_code_of_1986 code this issue raises two threshold questions a whether instrument a and instrument b issued by taxpayer in year constitute positions under sec_1092 and b if instrument a and instrument b are positions under sec_1092 whether either of those positions qualify under sec_1092 as a position with respect to substantially_similar_or_related_property other than stock with respect to corporation a or corporation b stock held by taxpayer whether payments on instrument a and instrument b constitute interest_and_carrying_charges incurred or continued to purchase or carry the corporation a and corporation b stock respectively for purposes of sec_263 conclusion s under sec_1092 instrument a and instrument b are part of a straddle with the corporation a stock and the corporation b stock respectively a instrument a and instrument b constitute positions under sec_1092 and b each position qualifies under sec_1092 as a position with respect to substantially_similar_or_related_property other than stock with respect to stock held by taxpayer payments on instrument a and instrument b constitute interest_and_carrying_charges incurred or continued to purchase or carry the corporation a and corporation b stock respectively for purposes of sec_263 tam-120070-04 facts taxpayer and its subsidiaries are principally engaged in the operation of taxpayer’s year expansion strategy required several billion dollars to fund background business since year and continuing currently taxpayer has dramatically expanded its business through strategies involving joint ventures and other acquisitions in which it acquired equity in other corporations acquisitions and investment in capital infrastructure in order to raise funds taxpayer sold non-core business interests and issued unsecured subordinated debentures called instrument a and instrument b collectively the instruments which were essentially identical in structure but referenced to different portfolio_stock payments on these instruments were referenced to the performance of taxpayer’s publicly-traded portfolio_stock instrument a was referenced to taxpayer’s holdings in corporation a and instrument b was referenced to taxpayer’s holdings in corporation b separately or collectively the reference stock as a result of this indexing taxpayer obtained lower currently payable coupon rates of financing although taxpayer accrued interest at a higher rate under the contingent_payment_debt_instrument cpdi rules of income_tax regulations sec_1_1275-4 the issuance of instrument a or instrument b the reference stock was not pledged as collateral for the instruments nor was taxpayer required to hold any of the stock under the terms of the instruments taxpayer asserts however that it did intend to continue to hold that stock for strategic reasons related to its business expansion strategy of the instruments at the time of issuance taxpayer was able to raise the amounts borrowed via the instruments without regard to the reference stock and at that time taxpayer’s long-term debt ratings were in the process of being upgraded by independent rating agencies taxpayer asserts that the purpose of the borrowing was to meet anticipated needs for major capital expenditures in its business operations and that the issuance of the instruments provided funding at more favorable terms the proceeds of those debentures were used for general corporate purposes taxpayer acquired the reference stock in prior transactions wholly unrelated to taxpayer asserts that it was never limited to raising funds through the issuance a contingent_debt_instrument a instrument a on date taxpayer issued a units of instrument a described as b exchangeable extendable subordinated debentures the issuance of instrument a resulted in dollar_figurec in proceeds reduced by dollar_figured in underwriting fees according to taxpayer instrument a developed by promoter a allows an issuer to monetize the relevant tam-120070-04 portion of its publicly traded portfolio_stock by linking the issue and redemption values of instrument a to the value of the portfolio_stock as a result borrowing costs for the issuer are reduced and the issuer is able to retain its holdings of the reference shares as noted instrument a was indexed to common shares of corporation a the original principal_amount of each instrument a unit was dollar_figuree which was the date sale price of one common share of corporation a instrument a paid interest quarterly at the annual rate of b of the original principal_amount for a quarterly payment of dollar_figuref per unit plus the amount of any cash dividend paid on corporation a stock and the cash_value of any property distributed by corporation a to its shareholders under the terms of instrument a taxpayer had the option to defer payment of interest on instrument a for up to five years if no conditions of default existed during the deferral_period the deferred interest would be added to a contingent principal_amount and accrue interest at a g annual rate compounded quarterly the contingent principal_amount also would reflect adjustments made to the original principal_amount due to any distributions made on the corporation a shares that were greater than or less than corporation a’s dollar_figureh quarterly dividend these adjustments ensured that the yield on instrument a to the date of the distribution would be g in addition if the corporation a shares traded at a price greater than the original issue_price taxpayer had the option of electing to increase the number of shares referenced to each instrument a at an annual rate of g if the election was made taxpayer would be deemed current on its quarterly payments of interest and the contingent principal_amount would not increase price of corporation a’s common shares on that date was greater than i of the contingent principal_amount of instrument a in which case maturity would be extended to date at maturity instrument a holders receive a cash amount equal to i the higher of a the contingent principal_amount or b the maturity_date value of the corporation a shares and ii any deferred quarterly interest with any accrued interest thereon in either case holders also are entitled to a final period distribution which would include such items as declared dividends or distributions on the corporation a shares not yet distributed to the holders the amount_paid at redemption or maturity was required to be adjusted in the event of specific dilutive or anti-dilutive events all of the units to redeem taxpayer was required to pay holders a cash amount computed in the same manner as a payment at maturity the terms provided for the payment of certain additional_amounts if taxpayer redeemed instrument a prior to date date or date in addition holders had the right to exchange a unit of instrument a at any time beginning one year subsequent to issuance for cash equal to j of the then-current trading price of a share of corporation a common_stock after k taxpayer had the right to redeem instrument a at any time provided it redeemed upon issuance instrument a was set to mature on date unless the market in month taxpayer redeemed all dollar_figurec of instrument a taxpayer elected to tam-120070-04 years the exchange ratio increased to m also if taxpayer deferred quarterly payments of interest the early exchange ratio increased to m redeem instrument a because of an impending transaction with corporation a in which it intended to and did use its corporation a shares as consideration for the purchase of business_assets from corporation a taxpayer redeemed instrument a at a total price of dollar_figurec or dollar_figuree per unit plus a redemption_premium of dollar_figuren this price did not reflect the value of corporation a stock because the reference_price with respect to the corporation a stock had declined to dollar_figurep q times the market price of corporation a shares dollar_figurer as adjusted to reflect a stock split in addition taxpayer wrote off certain unamortized debt issuance costs for a total amount of dollar_figures dollar_figuret of which was attributable to underwriters’ discount and the remainder attributable to registration fees and other legal expenses on a securities exchange instrument a units were actively_traded over-the-counter but were never listed b contingent_debt_instrument b instrument b on date taxpayer issued u units of instrument b-i described as v exchangeable subordinated debentures for gross_proceeds of dollar_figurew on date taxpayer issued x units of instrument b-ii described as v exchangeable subordinated debentures for gross_proceeds of dollar_figurey resulting in combined proceeds of dollar_figurez for instrument b both instrument b-i and instrument b-ii reference corporation b stock promoter b arranged the transaction unlike instrument a instrument b did not contain an option to extend the term to maturity of the instrument if the market price of a share of corporation b common_stock exceeded i of the contingent principal_amount the original principal_amount and issue_price of each unit of instrument b-i and instrument b-ii was dollar_figureaa and dollar_figurebb respectively and in each case was the price of the corporation b stock on their respective issue dates with underwriting commissions of dollar_figurecc and dollar_figuredd respectively instrument b units pay interest quarterly at the annual rate of v of the original principal_amount for a quarterly payment of dollar_figureai per unit for instrument b-i and dollar_figureaq for instrument b-ii plus the amount of any cash dividends_paid on the number of corporation b shares attributable to each unit of instrument b any it appears from the form 10-q filed by taxpayer on date that on date taxpayer entered into an agreement with corporation a pursuant to which taxpayer and corporation a agreed to exchange certain business systems under the terms of the agreement taxpayer would use as consideration for the exchange corporation a common_stock which would permit the exchange to be tax-free as much as possible further information is required to determine whether taxpayer utilized the corporation a common_stock referenced to instrument a in a tax-free manner see form 10-q page acquisitions and other significant events as in the case of instrument a taxpayer has the option to defer interest for up to tam-120070-04 property distributed on the corporation b shares or the cash_value of the property is to be paid to instrument b holders as additional interest as of the date of the prospectus corporation b has never paid a cash dividend on its corporation b common_stock five years on instrument b provided no conditions of default exist during the deferral_period the deferred interest is added to the contingent principal_amount and accrues interest at a v annual rate compounded quarterly the contingent principal_amount also reflects adjustments that are made to the original principal_amount at the time of any extraordinary distributions on corporation b shares so that the holder’s yield on instrument b to the date of the distribution is v plus the amount of any regular quarterly dividends additionally if at any time the current trading price of corporation b common shares is greater than the initial issue_price taxpayer can but is not obligated to increase the amount of corporation b shares attributable to each instrument b at an annual rate of v if this election is made taxpayer will be deemed current on its quarterly payment of interest and the contingent principal_amount will not increase instrument b-i matures on date and instrument b-ii matures on date at maturity holders of instrument b are entitled to receive an amount of cash equal to i the higher of a the contingent principal_amount of instrument b or b the market_value of corporation b stock plus ii any deferred quarterly interest with any accrued interest thereon in either case holders are also entitled to a final period distribution which would include such items as declared dividends or distributions on the corporation b shares not yet distributed to the holders the amount_paid at redemption or maturity will be adjusted in the event of specific dilutive or anti-dilutive events taxpayer has the right to redeem instrument b-i or instrument b-ii at any time provided it redeems all of the units of either of them to redeem taxpayer must pay holders an amount of cash computed in the same manner as a payment at maturity the terms provided for the payment of certain additional_amounts if taxpayer redeemed instrument b-i prior to date date or date or redeemed instrument b-ii prior to date date or date in addition holders may exchange a unit at any time after one year after issuance and prior to maturity for cash equal to j of then-current trading price of corporation b common_stock if taxpayer defers quarterly payments of interest the early exchange ratio will increase to m any premium in the event of a change in law by date that created a substantial risk that instrument b would be treated as a constructive_sale of taxpayer’s corporation b shares under sec_1259 exchange and instrument b-ii units have been actively_traded over-the-counter over the past year corporation b stock has traded at closing prices from dollar_figureee to dollar_figureff during this same period instrument b-i units have traded from dollar_figuregg to dollar_figurehh and instrument b-ii taxpayer also had a limited tax call which was a right to redeem without paying since shortly after their issuance instrument b-i units have been listed on the tam-120070-04 units have traded from dollar_figureii to dollar_figurejj instrument b-i and instrument b-ii units remain outstanding c other terms common to instrument a and instrument b both instrument a and instrument b units are unsecured and subordinate to taxpayer’s existing and future indebtedness neither the corporation a shares nor the corporation b shares were pledged as collateral for instrument a or instrument b respectively taxpayer was not required to hold corporation a shares equal to the number of the outstanding instrument a units nor is it required to hold corporation b shares equal to the number of the outstanding instrument b units taxpayer’s obligations at retirement or maturity of instrument a and instrument b are payable only in cash not in corporation a or corporation b shares d taxpayer’s holdings in corporation a and corporation b taxpayer acquired its holdings in corporation a and corporation b stock in transactions that predated the issuance of instrument a and instrument b taxpayer’s corporation a holdings were acquired in transactions beginning in year and year taxpayer’s corporation b holdings were acquired in transactions beginning in year when taxpayer issued instrument a and instrument b it intended to retain its holdings in corporation a and corporation b as part of its business expansion strategy i corporation a shares when taxpayer issued instrument a on date it owned approximately kk common shares of corporation a most of these shares over mm were traceable to taxpayer’s investment in corporation c in year a subsidiary of taxpayer subsidiary a acquired nn shares of corporation c class b common_stock and pp shares of corporation c class a common_stock in a sec_351 transaction in exchange for m of all issued and outstanding_stock of five lower-tier subsidiaries of taxpayer subsidiary a had initially been capitalized in year with approximately dollar_figureqq of which a significant portion was contributed to corporation c for pp shares of class a common_stock which represented a rr interest in corporation c in a merger of corporation c into corporation a in month taxpayer received approximately ss shares of corporation a common_stock in exchange for approximately nn shares of corporation c class b common_stock investment by a subsidiary of taxpayer subsidiary b in corporation d in year subsidiary b purchased shares representing tt of the outstanding_stock of corporation d for cash from corporation e in year subsidiary b transferred its interest in corporation d to corporation e in exchange for class a common shares of corporation e shortly thereafter subsidiary b sold most of its unrestricted corporation e shares but it still held uu shares of corporation e as of date these corporation e shares the balance of taxpayer’s corporation a common shares were traceable to an in month corporation a via corporation e held several business properties tam-120070-04 were exchanged for vv shares of corporation a in connection with a merger of corporation e into corporation a in month which taxpayer believed were of high strategic importance corporation a also had demonstrated a willingness to repurchase its own common_stock in the marketplace having bought back roughly dollar_figureww of its shares since month taxpayer anticipated the possibility of some form of business transaction with corporation a that would allow it to employ its corporation a stock as currency preferably at a premium due to the size of the position for the target business systems or other assets of corporation a in fact taxpayer was able to effect such a transaction sooner than it had expected in month ii corporation b shares when taxpayer issued instrument b in the fall of year it owned approximately xx common shares of corporation b stock these shares were traceable to a joint_venture that predated the issuance of instrument b taxpayer formed subsidiary c and subsidiary d on date and date respectively for the purpose of participating in a joint business venture with corporation b corporation e and corporation f the joint venturers committed to contribute dollar_figureyy in cash to the joint_venture joint_venture taxpayer’s share was dollar_figurezz of this funding requirement it made total cash contributions of dollar_figureaaa through date and issued a dollar_figurebbb guaranty on a portion of joint venture’s outstanding debt on date subsidiary c and subsidiary d were merged into a subsidiary of corporation b in that merger transaction taxpayer received xx shares of corporation b stock in exchange for its interest in joint_venture in addition to ccc shares of corporation b seventh series convertible preferred_stock and ddd warrants exercisable for corporation b stock properties of corporation a taxpayer believed could present near-term growth opportunities or provide longer-term strategic opportunities in a related business taxpayer had recently held discussions with corporation b regarding a purchase of some of these operations taxpayer also believed that it might be able to structure a transaction like the one it had consummated with corporation a in month in which it would exchange its corporation b shares for certain assets of corporation b taxpayer believed that corporation g’s proposed acquisition of corporation b improved the chances for such a transaction because a corporation b-corporation g combined entity might be required to shed assets in order to comply with regulatory requirements in month corporation b held certain other businesses which like the business e other facts - collar transactions with other unrelated parties in year taxpayer engaged in the following three separate equity collar transactions with unrelated counterparties using corporation b stock as the referenced property hhh shares of corporation b stock with a low put strike_price of dollar_figureiii a high put tam-120070-04 eee shares of corporation b stock with a put strike_price of dollar_figureggg and a call strike_price of dollar_figurefff per share with counterparty a as the counterparty under the terms of the collar if the per share value of the corporation b stock is less than dollar_figureggg on the expiration date counterparty a will pay to taxpayer on the date of settlement the difference between the put strike_price and the per share value multiplied by the applicable number of corporation b shares if the per share value of the corporation b stock is greater than the call strike_price on the expiration date taxpayer will pay to counterparty a on the date of settlement the difference between the per share value and the call strike_price of dollar_figurefff multiplied by the applicable number of corporation b shares strike_price of dollar_figurejjj and a call strike_price of dollar_figurekkk with counterparty b as the counterparty if the per share value of the corporation b stock is less than the high put strike_price of dollar_figurejjj on the expiration date counterparty b will pay to taxpayer on the date of settlement the difference between the high put strike_price and the per share value limited to the low put strike_price of dollar_figureiii multiplied by the applicable number of corporation b shares if the per share value of the corporation b is greater than the call strike_price on the expiration date taxpayer will pay to counterparty b on the date of settlement the difference between the per share value and the call strike_price of dollar_figurekkk multiplied by the applicable number of corporation b shares approximately mmm million shares of corporation b stock with a low put strike_price of dollar_figurennn a high put strike_price of dollar_figureppp and a call strike_price of dollar_figureqqq with counterparty c as the counterparty if the per share value of the corporation b stock is less than the high put strike_price of dollar_figureppp on the expiration date counterparty c will pay to taxpayer on the date of settlement the difference between the high put strike_price less the per share value limited to the low put strike_price of dollar_figurennn multiplied by the applicable number of corporation b shares if the per share value of the corporation b stock is greater than the call strike_price on the date taxpayer will pay to counterparty c on the date of settlement the difference between the per share value less the call strike_price of dollar_figureqqq multiplied by the applicable number of corporation b shares none of these agreements was settled in year the expiration date of the three agreements ranged from year to year f federal tax consequences of instrument a and instrument b i instrument a for purposes of this technical_advice_memorandum the service and taxpayer have agreed that any early redemption premiums and debt issuance costs paid in connection with the redemption or issuance of the instruments will be treated as interest_and_carrying_charges tam-120070-04 the prospectus for instrument a filed by taxpayer with the securities_and_exchange_commission on date form 424b2 stated units of instrument a will be characterized as contingent payment debt instruments and advised holders that they are required to report as ordinary_income certain amounts prior to the holders’ receiving the cash attributable thereto the comparable yield was determined to be rrr compounded quarterly based upon a projected payment according to the prospectus in year assuming the maturity_date was extended to sss years of dollar_figurettt per instrument taxpayer’s year form_1120 claimed a current deduction for all of the previously described expenses pertaining to the early redemption of instrument a dollar_figureuuu taxpayer also incurred and deducted legal expenses amounting to dollar_figurevvv with respect to instrument a early redemption in addition taxpayer claimed dollar_figurewww as interest_expense in year for its instrument a obligations approximately dollar_figurexxx of this total interest was determined based upon the stated_interest rate of b prorated over four months but based on the actual interest_paid instead of the comparable yield of rrr under the cpdi rules because using the comparable yield had no net effect as the instrument would be redeemed in year the remaining dollar_figureyyy was based upon the dividend paid_by corporation a which under the terms of instrument a was treated as additional interest because holders of instrument a were entitled to any cash dividends_paid on the corporation a shares as additional interest because the dividends were treated as deductible payments on instrument a taxpayer classified the dividends on its consolidated_return as other dividend income not subject_to the dividends-received_deduction see sec_246 ii instrument b similarly the prospectus supplement for instrument b stated that units of instrument b will be characterized as contingent payment debt instruments and it advised holders that they are required to report as ordinary_income certain amounts prior to the holders’ receiving the cash attributable thereto the comparable yield was determined to be zzz compounded quarterly for instrument b-i and ab compounded quarterly for instrument b-ii based upon projected final payment amounts of dollar_figureac and dollar_figuread for instrument b-i and instrument b-ii respectively taxpayer’s year form_1120 claimed a deduction totaling dollar_figureae for the amortization of underwriting costs and other expenses pertaining to the issuance of instrument b-ii in addition taxpayer claimed a dollar_figureaf interest_expense_deduction in year for its instrument b obligations under sec_1_1275-4 tam-120070-04 law sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_1_163-7 provides that if bonds are repurchased by the issuer for a price in excess of its adjusted_issue_price the excess repurchase premium is deductible as interest for the taxable_year in which the repurchase occurs sec_263 states that no deduction shall be allowed for interest_and_carrying_charges properly allocable to personal_property which is part of a straddle as defined in sec_1092 sec_263 defines interest_and_carrying_charges to mean the excess of a the sum of i interest on indebtedness incurred or continued to purchase or carry the personal_property and ii all other_amounts including charges to insure store or transport the personal_property paid_or_incurred to carry the personal_property over b the sum of certain enumerated receipts with respect to the personal_property sec_1092 defines straddle for tax purposes as offsetting positions with respect to personal_property sec_1092 provides that positions are offsetting if there is substantial diminution of the taxpayer’s risk of loss from holding one position by reason of holding the other position sec_1092 defines personal_property as any personal_property of a type which is actively_traded sec_1092 defines position as an interest including a futures or forward_contract or option in personal_property subject_to exceptions listed in sec_1092 sec_1092 sets forth a general_rule excluding stock from the definition of personal_property sec_1092 also provides however that this general exclusion does not apply to any interest in stock under sec_1092 there are three other exceptions to the general_rule excluding stock the first and second exceptions apply to provide that personal_property includes respectively an option with respect to that stock or substantially_similar stock_or_securities or a position with respect to any stock that is part of a straddle in which at least one of the offsetting positions is a position with respect to substantially_similar_or_related_property other than stock as provided in regulations sec_1092 ii the third exception sec_1092 provides that personal_property includes any stock of a corporation formed_or_availed_of to take positions in personal_property which offset positions taken by any shareholder the first and third exceptions are not relevant to the instant case except by analogy a fourth exception was added by the community tax relief act of p l which amended sec_1092 to take account of the addition of securities futures contracts tam-120070-04 sec_1_1092_d_-2 finalized in date states that for purposes of sec_1092 the term substantially_similar_or_related_property is defined in sec_1_246-5 sec_1_246-5 provides that the term substantially_similar_or_related_property is applied according to the facts and circumstances in each case in general property is substantially_similar or related to stock when - iii the fair market values of the stock and the property primarily reflect the performance of - a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign-currency exchange rates and iv changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 provides that for purposes of paragraphs b i b or c vi of this section reasonable expectations are the expectations of a reasonable person based on all the facts and circumstances at the later of the time the stock is acquired or the positions are entered into reasonable expectations include all explicit or implicit representations made with respect to the marketing or sale of the position analysis whether instrument a and instrument b and corporation a stock and corporation b stock respectively constitute a straddle under sec_1092 of the code a whether instrument a and instrument b issued by taxpayer in year constitute positions under sec_1092 sec_1092 defines a position as an interest including a futures or forward_contract or option in personal_property although a debtor’s obligation on a debt_instrument generally is not personal_property in certain circumstances a debt_instrument may represent a position with respect to personal_property see sec_1092 and sec_1_1275-4 sec_1092 provides that an obligor’s interest in a nonfunctional_currency denominated debt obligation is treated as a position in the nonfunctional_currency taxpayer asserts that if a position included an obligor’s own debt congress would not have added sec_1092 to the code neither the legislative_history nor the express language of sec_1092 indicates tam-120070-04 that congress intended to exclude a debt_instrument from the definition of position in sec_1092 a rule that a debt_instrument can be a position in nonfunctional_currency does not establish that only debt instruments in nonfunctional_currency are positions in fact the conference_report to the tax_reform_act_of_1986 p l characterizes the addition of sec_1092 as a clarification of existing law the senate amendment clarifies that an obligor’s interest in a foreign_currency denominated obligation is a position for purposes of the loss_deferral_rule the rationale for this treatment is that a foreign_currency borrowing is economically similar to a short position in the foreign_currency furthermore regulations finalized in recognize that a taxpayer’s own debt h_r conf_rep no 99th cong 2d sess c b vol ii-670 may constitute a position in a straddle sec_1_1275-4 provides that increased interest_expense on a contingent_payment_debt_instrument issued by a taxpayer may be a straddle loss subject_to sec_1092 deferral in addition sec_1 recognizes that a debtor’s own indebtedness may be a position in a straddle see sec_1_1275-6 and sec_1_1275-6 corresponding reference shares under sec_1092 in light of the foregoing we believe that the instruments constitute positions in b if instrument a and instrument b are positions under sec_1092 whether each position qualifies under sec_1092 as a position with respect to substantially_similar_or_related_property other than stock with respect to corporation a or corporation b stock held by taxpayer sec_1_246-5 provides that the term ssrp is applied according to the sec_1092 contains an exception to the general stock exclusion for stock which is part of a straddle at least of the offsetting positions of which is - under regulations a position with respect to substantially_similar_or_related_property other than stock sec_1_1092_d_-2 finalized by t d 1995_1_cb_15 states that for purposes of sec_1092 the phrase substantially_similar_or_related_property ssrp is defined in sec_1_246-5 also finalized under t d facts and circumstances of each case under this standard in order for the instruments to qualify as positions in substantially_similar_or_related_property with respect to the reference stock the following tests must be met the fair_market_value of the instruments and the reference stock would need to primarily reflect the performance of the same firm or factors and the changes in the fair_market_value of the reference stock must have been reasonably expected to approximate changes in the value of the instruments expectations are considered reasonable where they are the expectations of a reasonable person based on all the facts and circumstances at the tam-120070-04 time the stock is acquired or the positions are entered into and include representations made with respect to the marketing or sale of the position sec_1_246-5 taxpayer argues that treasury’s authority to issue regulations defining the phrase ssrp is limited to identifying in prospective regulations the specific types of stock-related transactions to be covered by the straddle rules although congress did identify certain types of transactions caught by the exceptions to the general stock exclusion the legislative_history does not indicate that congress intended to limit treasury’s authority to issue regulations under sec_1092 the legislative_history does indicate however congress’ intention that the same ssrp standard apply for purposes of sec_1092 and sec_246 see conference_report h_r rep 98th cong 2d sess the primarily reflects test b i under the facts of this case the fair_market_value of corporation a shares and instrument a both reflected the performance of corporation a similarly the fair_market_value of corporation b shares and instrument b both reflect the performance of corporation b upon issuance the issue_price of the instruments equaled the then- trading price of the corresponding reference stock the projected payment schedules of the instruments as discussed below were based upon the forward price of the corresponding reference stock see sec_1_1275-4 the early redemption rights of the issuer and the holders also support this connection taxpayer was able to redeem the instruments at any time prior to maturity for the stock price not the principal_amount likewise holders were entitled to exchange their instruments for an amount that references the stock price j but not the contingent principal_amount of the instrument by issuing the instruments taxpayer essentially economically monetized and reduced its risk of loss on its position in the reference stock over the period that the instruments were outstanding at least k years and possibly sss years in the case of instrument a taxpayer argues that the instruments do not meet the primarily reflects test of sec_1_246-5 because their debt features leave taxpayer exposed to downside risk on the reference stock sec_1_246-5 requires that the fair market values of the stock and the property reflect the performance of a shared entity which does not require a diminished risk of loss in fact the term diminished risk of loss is defined in a paragraph separate from the ssrp standard that relates to a reduction in a holding_period for the dividends received deduction under sec_1_246-5 sec_1_246-5 however diminished risk of loss can be evidence of ssrp because it would demonstrate that the value of the stock and the ssrp vary inversely sec_1_246-5 furthermore as discussed in section below because of the significant non- debt characteristics of the instruments we view taxpayer’s exposure to decreases in tam-120070-04 the value of the reference stock as insubstantial the only risk that taxpayer retained was the risk that it would eventually have to repay a below-market_loan in k years in whole or in part if the stock depreciated to an amount less than the original issue_price of the instruments taxpayer essentially obtained tax-deferred use of the gain that existed in the reference stock at the time the instruments were issued in light of the foregoing we believe that the value of the instruments and the value of the reference stock primarily reflect the performance of the same firm corporation a in the case of instrument a and corporation b in the case of instrument b the approximate changes in fair_market_value test b ii in considering whether changes in the fair_market_value of the reference stock were reasonably expected to approximate changes in the fair_market_value of the corresponding instrument under sec_1_246-5 three factors were considered i the position taken by taxpayer in calculating a projected contingent payment schedule under the rules of sec_1_1275-4 ii the economics of the instruments and iii the actual correlations in the fair market values between the reference stock and the instruments i the contingent payment debt rules of sec_1_1275-4 for instrument a taxpayer paid interest quarterly at an annual rate of b using the cpdi rules under sec_1_1275-4 taxpayer accrued a comparable yield of rrr compounded quarterly based upon a projected payment at maturity of approximately dollar_figureah in k years or dollar_figurettt if the maturity_date of instrument a is extended to sss years for instruments b-i and b-ii taxpayer paid interest quarterly at an annual rate of v using the cpdi rules under sec_1_1275-4 taxpayer accrued a comparable yield of zzz and ab respectively compounded quarterly based upon a projected payment at maturity of dollar_figureac and dollar_figuread sec_1_1275-4 provides that if a contingent payment is based on market information a market-based payment the amount of the projected payment is the forward price of the contingent payment the forward price of a contingent payment is the amount one party would agree as of the issue_date to pay an unrelated party for the right to the contingent payment on the settlement_date eg the date the contingent payment is made for example if the right to a contingent payment is substantially_similar to an exchange-traded option the forward price is the spot price of the option the option premium compounded at the applicable_federal_rate from the issue_date to the date the contingent payment is made it is noted that taxpayer did protect itself from downside risk on over ag corporation b shares by entering into equity collar transactions in year it is also noted that the number of shares covered by the equity collars plus the number of shares traceable to instrument b are approximately equal to the total number of corporation b shares held by taxpayer tam-120070-04 on market information a non-market based payment the amount of the projected payment is the expected value of the contingent payment as of the issue_date sec_1_1275-4 provides that if a contingent payment is not based sec_1_1275-4 provides that the projected payment schedule must produce the comparable yield if the projected payment schedule does not produce the comparable yield the schedule must be adjusted consistent with the principles of this paragraph b to produce the comparable yield for example the adjusted amounts of non-market-based payments must reasonably reflect the relative expected values of the payments and must not be set to accelerate or defer income or deductions if the debt_instrument contains both market-based and non-market-based payments adjustments are generally made first to the non-market-based payments because more objective information is available for the market-based payments taxpayer accrued deductions at a comparable yield based upon a projected contingent payment at maturity specifically referenced to the expected appreciation in the reference stock according to the instruments’ prospectuses any amount that a holder would receive above the original issue_price of an instrument is based on the appreciation in the stock thus based upon taxpayer’s own calculations changes in the fair_market_value of the reference stock were reasonably expected to approximate changes in the fair_market_value of the instruments to which they relate taxpayer argues that in year when the instruments were issued the competitive environment in the industry rendered any prediction as to the fair_market_value of the reference shares speculative taxpayer supports its assertion by referring to various public disclosures to potential investors these disclosures simply make clear to potential investors that the projected payments on the instruments were not guaranteed the application of the cpdi rules and the indexing of the instruments to the reference stock demonstrate the expectation that changes in the value of the instruments would approximate changes in the value of the reference stock in addition regardless of taxpayer’s subjective expectations regarding the price of the reference stock the relevant standard is the expectations of a reasonable person based on all the facts and circumstances at the later of the time the stock is acquired or the positions are entered into the projected payment and expected value of the reference stock was based upon market information which represents reasonable expectations regarding price that these expectations were reasonable is supported by the fact that holders invested in the instruments agreeing to forego current interest payments in consideration for the opportunity to share in future appreciation on the reference stock ii the economics of the instrument sec_5 taxpayer’s prospectus states that t he comparable yield and the schedule are not provided for any purpose other than the determination of holders’ interest accruals and adjustments thereof in respect of instrument a for u s federal_income_tax purposes and do not constitute a representation regarding the actual amounts payable on instrument a the holders’ willingness to purchase the instruments may be explained in part by tam-120070-04 analyzing the economic characteristics of the instruments the issue_price of the instruments may be viewed in economic terms as a payment for a guaranteed future amount plus an option on the reference stock the call option component affords the holders the opportunity to share in the appreciation in the reference stock for instance in the case of instrument b-i having an original issue_price of dollar_figureaa and a quarterly coupon of dollar_figureai and a guaranteed minimum stated_redemption_price_at_maturity srpm of dollar_figureaa the portion of the issue_price that represents economically a guaranteed payback or debt component is determined by calculating the issue_price of a straight_debt instrument with identical payout amounts ie current quarterly coupon of dollar_figureai and srpm of dollar_figureaa thus for instrument b-i a comparable straight_debt instrument with current coupon payments of dollar_figureai per quarter for ak quarters k years and a srpm of dollar_figureaa a holder would have paid approximately dollar_figureaj the remaining dollar_figuream of the issue_price represents economically an interest other than a guaranteed payback in this case the excess payment is made for the opportunity to share in the appreciation of the reference stock above the threshold_amount of dollar_figureaa taxpayer asserts that the performance of the instruments was expected to depend to a substantial degree on their debt characteristics and as a result could not be expected to approximate the performance of the reference stock contrary to taxpayer’s argument that the performance of the instruments was expected to depend to a substantial degree on their debt characteristics the facts show that a significant portion of the issue_price of the instruments are attributable to the non-debt characteristics of the instruments thus the holders placed at risk a sizeable portion of the purchase_price of the instruments which would be lost if the reference stock failed to appreciate to the extent projected taxpayer conversely economically hedged its position in the reference stock for k years by issuing the instruments because if the reference stock declined taxpayer was required to repay only the debt portion of the instruments at maturity iii actual correlation between the price of the reference stock and the price of the instruments the expectation that the issue_price of instrument b would correspond with the trading price of corporation b stock was borne out for some time after the initial issuance of instrument b-i and instrument b-ii correlation in the trading prices was calculated using the monthly price change percentages for the corporation b stock and instrument b-i and instrument b-ii using the closing prices as of the first day of each month from month to month correlation was also calculated between the same instruments and stock using the closing prices as of the first day of each quarter from month to month these calculations demonstrate that correlation is much tighter using the longer time frames which eliminate the daily noise and more clearly identify general trends in the prices for the three periods of date through date date through date and date through date the correlation values are all greater tam-120070-04 than an and the correlation values for the entire period from year to month are all greater than ap this strong price correlation from year to year clearly satisfies the primarily reflects standard of sec_1_246-5 therefore under the facts of this case the changes in the fair_market_value of instrument a and instrument b were reasonably expected to approximate changes in the fair_market_value of the corporation a stock and corporation b stock respectively as a result instrument a and instrument b are ssrp other than stock with respect to the corporation a stock and corporation b stock whether payments on instrument a and instrument b including for this purpose any early redemption premiums and debt issuance costs constitute interest or carrying charges incurred or continued to purchase or carry the corporation a and corporation b stock respectively for purposes of sec_263 sec_263 requires the capitalization of interest_and_carrying_charges properly allocable to personal_property that is part of a straddle under sec_1092 under sec_263 the phrase interest_and_carrying_charges includes the interest on indebtedness incurred or continued to purchase or carry the personal_property plus all other_amounts paid_or_incurred to carry the personal_property less certain amounts set forth in sec_263 while there is no direct authority interpreting the phrase indebtedness incurred or continued to purchase or carry in sec_263 the phrase also appears in sec_265 sec_265 disallows a deduction for interest on indebtedness incurred or continued to purchase or carry tax exempt obligations although authorities under sec_265 are not controlling for purposes of sec_263 they may provide useful guidance revproc_72_18 1972_1_cb_740 is the service’s primary published guidance on the interpretation of the purchase or carry nexus test in the absence of direct tracing of debt proceeds used to purchase or carry tax-exempt obligations revproc_72_18 provides that sec_265 requires a determination based on all of the facts and circumstances that a taxpayer’s purpose in incurring or continuing indebtedness was to purchase or carry the tax-exempt obligations this prohibited purpose is established by showing a sufficiently direct relationship between the indebtedness and the carrying of the tax-exempt obligations 375_f2d_1016 ct_cl such a purpose will not be inferred however where there is a bona_fide restriction on a taxpayer’s ability to sell or otherwise to dispose_of the tax-exempts see eg r b george machinery 20_bta_594 acquiesced xi-2 c b in the instant case the instruments were not forced upon taxpayer and there were no restrictions on taxpayer’s ability to sell or otherwise to dispose_of the reference stock furthermore the facts make clear that taxpayer’s reasons for incurring the indebtedness were directly related to the carrying of the reference stock tam-120070-04 upon issuance the principal_amount of one unit of instrument a equaled the date closing price of one share of corporation a stock also upon issuance the principal_amount of one unit of instrument b-1 and b-2 equaled the date and date closing prices of one share of corporation b stock as of those dates respectively taxpayer held as many or more shares of corporation a stock as the number of units of instrument a issued and held as many or more shares of corporation b stock as the number of units of instrument b issued in addition at maturity of the instruments holders are to be paid an amount determined by reference to the price of the reference stock holders of the instruments received the right to any appreciation in the reference stock and in exchange for this right holders agreed to receive interest payments well below the market rates therefore both in form and in substance the instruments were closely and directly tied to the reference stock this direct relationship is also supported by facts showing taxpayer’s purpose to incur and continue the indebtedness in order to hold the reference stock in month taxpayer redeemed all the units of instrument a taxpayer elected to redeem all units of instrument a because of an impending transaction in which taxpayer intended to and did use its corporation a stock as consideration for the purchase of additional assets the redemption occurred four months after issuance of instrument a which indicates that taxpayer did not intend to have instrument a outstanding absent its continued ownership_interest in the referenced corporation a stock taxpayer argues that its intention to continue to hold the shares for strategic business purposes rebuts the relationship otherwise established between the instruments and the reference stock as support taxpayer cites to cases under sec_265 such as 61_tc_846 and 64_tc_686 for the proposition that a nexus between issuing indebtedness and holding tax-exempt_bonds will not be found where the taxpayer had business oriented reasons for both the indebtedness and the bonds in both cases the service failed to establish the requisite relationship between the issuing of indebtedness and the holding of tax-exempt_bonds other than the fact that the taxpayer held them both at the same time in fact in handy button the court specifically rejected the service’s working_capital analysis by which the government attempted to show a connection between the debt and the bonds on the basis that but for the borrowing taxpayer would have had to liquidate the bonds id pincite similarly in swenson the court found no relationship between the tax-exempt_bonds and the indebtedness noting that sec_265 does not apply where there is no connection between the debt and the tax-exempt_bonds other than their mere simultaneous existence id pincite therefore the facts of handy button and swenson supra are distinguishable from the facts of the instant case in addition as discussed above taxpayer’s reasons for incurring the debt were not independent of and unrelated to the holding of the tam-120070-04 reference stock see illinois terminal supra pincite to the contrary the instruments specifically reference the reference stock and are in form and substance closely connected to the reference stock moreover we view taxpayer's admission that it was a conscious and purposeful decision to issue the instruments in order to continue holding the shares as support for a finding of the requisite nexus rather than as evidence rebutting the relationship otherwise established by the facts and circumstances of the transaction there is clear evidence that taxpayer intended to take advantage of the referencing created between its holdings in the reference stock and the application of the cpdi rules to the instruments the use of the instruments helped the taxpayer to achieve the deferral and conversion opportunities found in a typical cash-and-carry transaction taxpayer projected the forward price of the reference stock at maturity of the debentures and accrued deductions under the cpdi rules such that the deductions taken referenced the projected forward price of the reference stock therefore the instruments were used specifically to carry the reference stock under sec_263 the relationship between the instruments and the reference stock is similar economically to a taxpayer who obtains a loan by collateralizing its portfolio securities much like a collateralization transaction a monetization establishes a direct transactional nexus between the borrowing and the borrower’s continued ownership of the reference stock taxpayer would distinguish the monetization transaction at issue from a collateralization on the basis that in the monetization transaction taxpayer is not required to hold the reference shares during the term of the debt_instrument under a typical pledge arrangement the obligor is required to hold the collateral and its ability to sell exchange or otherwise dispose_of the collateral is restricted by contract in the instant case although taxpayer’s ability to dispose_of the reference stock is not restricted by contract or other agreement the facts indicate that taxpayer’s ability or willingness to accept the risk of disposing of the reference stock while the debt remained outstanding was economically restricted taxpayer’s ownership of the reference shares offset its obligation under the debt instruments to pay holders any and all appreciation on the reference shares that taxpayer was unwilling to accept the risks associated with continuing the debt without ownership of the reference shares is established by the fact that taxpayer redeemed instrument a as soon as it determined that it was going to dispose_of the corporation a stock as a result based upon the facts and circumstances of the instant case a sufficiently direct relationship has been established between the instruments and the reference stock to find that the indebtedness was incurred or continued to carry the stock -------------------------at -------------------- if you have any questions please contact ------------------at --------------------or ------- tam-120070-04 caveat s except as specifically ruled upon above no opinion is expressed or implied regarding the federal_income_tax aspects of this transaction or any other transaction including for example whether the taxpayer properly applied the noncontingent_bond_method a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
